      Case 2:18-cr-00160-CJB-DMD Document 155 Filed 08/23/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                          *          CRIM. NO. 18-160

                 v.                                *          SECTION: J

 JODY LAMBERT                                      *

                                           *       *      *

               JOINT MOTION TO CONTINUE RESTITUTION HEARING

       NOW INTO COURT comes the United States of America and defendant Jody Lambert,

appearing by and through their undersigned attorneys, and respectfully request that the Court

continue the restitution hearing for this defendant, currently set for September 5, 2019, for a period

of thirty days. The parties request this brief continuance for the following reasons:

       On July 26, 2018, defendant Jody Lambert was indicted with three of his family members

on human trafficking, hate crimes, and conspiracy charges arising from the abuse of D.P., an adult

woman with disabilities. An additional co-conspirator, Bridget Lambert, was charged separately

on July 23, 2018 in case number 2:18-cr-158-MVL. On October 18, 2018, Jody Lambert pled

guilty to a one-count Superseding Bill of Information that charged him with Civil Rights

Conspiracy, in violation of 18 U.S.C. § 241. On June 13, 2019, the Court sentenced Lambert to

120 months imprisonment on that charge and set a restitution hearing for September 5, 2019.

       Lambert’s co-defendants, Raylaine Knope and Terry Knope, pled guilty on May 20, 2019.

Their sentencings were initially set for August 22, 2019, but have now been continued to October

17, 2019. Co-conspirator Bridget Lambert pled guilty on September 27, 2018 and will be

sentenced on October 3, 2019.




                                                  1
      Case 2:18-cr-00160-CJB-DMD Document 155 Filed 08/23/19 Page 2 of 4



       Under applicable law, Jody Lambert will be held jointly and severally liable for restitution

with his co-defendants Raylaine Knope and Terry Knope and with his co-conspirator Bridget

Lambert. At the present time, the government is engaged in discussions with all four of these

defendants, through counsel, to reach a joint agreement concerning restitution in this case.

Accordingly, in an effort to reach that joint agreement, the government and Jody Lambert

respectfully request a brief continuance of his restitution hearing for thirty days.

       WHEREFORE, the parties respectfully request that the Court continue Jody Lambert’s

restitution hearing for a period of thirty days.

                                               Respectfully submitted,

                                               PETER G. STRASSER
                                               UNITED STATES ATTORNEY

                                               /s/ Julia Evans__________________
                                               JULIA K. EVANS
                                               Assistant United States Attorney
                                               650 Poydras Street, Suite 1600
                                               New Orleans, Louisiana 70130
                                               Telephone: 504-680-3000


                                               /s/ Risa Berkower________________
                                               RISA BERKOWER
                                               Trial Attorney, Civil Rights Division
                                               U.S. Department of Justice
                                               950 Pennsylvania Ave. NW
                                               Washington, DC 20530
                                               Telephone: 202-305-0150




                                                   2
     Case 2:18-cr-00160-CJB-DMD Document 155 Filed 08/23/19 Page 3 of 4



                                           /s/ Ralph S. Whalen, Jr.____________
                                           RALPH S. WHALEN, JR.
                                           Counsel for Defendant Jody Lambert
                                           Energy Centre
                                           1100 Poydras St., Suite 2950
                                           New Orleans, LA 70163
                                           Telephone: 504-525-1600


                               CERTIFICATE OF SERVICE

          I hereby certify that on August 23, 2019, I electronically filed the foregoing and a
proposed order with the Clerk of Court by using the CM/ECF system, which will send a notice
of electronic filing to all defense counsel of record.


                                                   /s/Risa Berkower
                                                   Risa Berkower
                                                   Trial Attorney
                                                   U.S. Department of Justice




                                              3
      Case 2:18-cr-00160-CJB-DMD Document 155 Filed 08/23/19 Page 4 of 4




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                       *          CRIM NO. 18-160

             v.                                 *

 JODY LAMBERT                                   *

                                         *      *      *

                                      [Proposed] ORDER

       Considering the foregoing Joint Motion to Continue Restitution Hearing in this matter,

       IT IS HEREBY ORDERED that the Motion be GRANTED, and the restitution set for

September 5, 2019 be continued for a period of thirty days.

       New Orleans, Louisiana, this _____ day of August, 2019.


                                             ____________________________________
                                             HONORABLE CARL J. BARBIER
                                             UNITED STATES DISTRICT COURT JUDGE
